                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

HENRY BROWN,

             Petitioner,
                              Case Number: 2:17-CV-13817
                              HON. JUDGE GEORGE CARAM STEEH
v.

RANDEE REWERTS,

         Respondent.
_____________________/

   OPINION AND ORDER DENYING THE MOTION TO STAY THE
PROCEEDINGS AND TO HOLD THE HABEAS PETITION IN ABEYANCE

      On June 20, 2019, this Court denied petitioner’s application for a writ

of habeas corpus filed pursuant to 28 U.S.C. § 2254. The Court also

denied petitioner a certificate of appealability or leave to appeal in forma

pauperis. See Brown v. Rewerts, No. 2:17-CV-13817, 2019 WL 2539317

(E.D. Mich. June 20, 2019).

      Petitioner has now filed a motion to hold the petition in abeyance so

that he can return to the state court to exhaust additional claims that were

not included in his original petition. For the reasons that follow, the motion

is DENIED.

      The Court will deny the motion to hold the petition in abeyance

                                      -1-
pending the exhaustion of these additional claims because petitioner has

not received authorization from the Sixth Circuit to file a successive petition

for a writ of habeas corpus challenging these claims in federal court. As

mentioned above, this Court has already denied petitioner habeas relief

with respect to his convictions.

      Before a second or successive habeas petition is filed in a federal

district court, a habeas petitioner shall move in the appropriate court of

appeals for an order authorizing the district court to consider the petition.

28 U.S.C. § 2244(b)(3)(A); In re Wilson, 142 F.3d 939, 940 (6th Cir. 1998).

Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a

federal district court does not have jurisdiction to entertain a successive

post-conviction motion or petition for a writ of habeas corpus in the

absence of an order from the court of appeals authorizing the filing of such

a successive motion or petition. Ferrazza v. Tessmer, 36 F. Supp. 2d 965,

971 (E.D. Mich. 1999).

      A federal court is without jurisdiction to enter a stay of proceedings in

connection with a successive habeas petition absent express authorization

by the applicable court of appeals pursuant to 28 U.S.C. § 2244(b)(3)(A).

See Alley v. Bell, 392 F.3d 822, 833 (6th Cir. 2004); see also Kutzner v.


                                      -2-
Cockrell, 303 F.3d 333, 338 (5th Cir. 2002). In addition, this Court would

lack the jurisdiction to allow petitioner to file an amended habeas petition

which added these successive habeas claims, in the absence of a pre-filing

authorization from the Sixth Circuit. Hubbard v. Campbell, 379 F.3d 1245,

1247 (11th Cir. 2004). Finally, under Fed. R. Civ. P. 15, once a judgment

has been entered in a case, including a habeas case, the filing of an

amendment cannot be allowed until the judgment is set aside or vacated.

See Bishop v. Lane, 478 F. Supp. 865. 866-67 (E.D. Tenn. 1978); see also

Pitts v. Champion, 16 F. App’x 975, 977 (10th Cir. 2001). Accordingly, the

Court will deny the motion for abeyance without prejudice to petitioner’s

ability to seek permission from the Sixth Circuit to file a successive habeas

petition once petitioner has exhausted these additional claims in the state

courts.

      IT IS ORDERED that the motion to hold the petition in abeyance [Dkt.

Entry # 23] is DENIED. The denial is without prejudice to petitioner’s ability

to seek permission from the Sixth Circuit to file a successive habeas

petition once petitioner has exhausted his claims in the state courts.

Dated: July 11, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE



                                      -3-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
July 11, 2019, by electronic and/or ordinary mail and also on
  Henry Brown #281484, Carson City Correctional Facility,
         10522 Boyer Road, Carson City, MI 48811.

                      s/Barbara Radke
                        Deputy Clerk




                            -4-
